

116 HR 1529 IH: MAPSA Act
U.S. House of Representatives
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1529IN THE HOUSE OF REPRESENTATIVESMarch 5, 2019Mr. Katko (for himself and Mr. Keating) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVI of the Social Security Act to provide that the supplemental security income
			 benefits of adults with intellectual or developmental disabilities shall
			 not be reduced by reason of marriage.
	
 1.Short titleThis Act may be cited as the Marriage Access for People with Special Abilities Act or the MAPSA Act. 2.Supplemental security income benefits (a)Eligibility for benefitsSection 1611(a) of the Social Security Act (42 U.S.C. 1382(a)) is amended by adding at the end the following:
				
 (4)Notwithstanding paragraphs (1) and (2) of this subsection, each individual who has attained 18 years of age, who is diagnosed with an intellectual or developmental disability, whose income, other than income excluded pursuant to section 1612(b), is at not more than the rate in effect for purposes of paragraph (1)(A) of this subsection, and whose resources, other than resources excluded pursuant to section 1613(a), are not more than the applicable amount in effect for purposes of paragraph (3)(B) of this subsection, shall be an eligible individual for purposes of this title..
 (b)Amount of benefitSection 1611(b) of such Act (42 U.S.C. 1382(b)) is amended by adding at the end the following:  (3)Notwithstanding paragraphs (1) and (2) of this subsection, the benefit under this title for an individual described in subsection (a)(4) of this section, whether or not the individual has an eligible spouse, shall be payable at the rate in effect for purposes of such paragraph (1), reduced by the amount of income, not excluded pursuant to section 1612(b), of the individual..
 (c)Income and resource deeming rulesSection 1614(f) of such Act (42 U.S.C. 1382c(f)) is amended by adding at the end the following:  (5)Notwithstanding paragraph (1) of this subsection, for purposes of determining eligibility for, and the amount of, benefits for an individual described in section 1611(a)(4) who is married, the income and resources of the individual is deemed to not include any income or resources of the spouse..
			